         Case 8-19-08121-ast           Doc 9      Filed 09/25/19        Entered 09/25/19 18:36:48




Andrew I. Silfen
George P. Angelich
Jordana L. Renert
ARENT FOX LLP
1301 Avenue of the Americas, Floor 42
New York, NY 10019
Telephone: (212) 484-3900
Facsimile: (212) 484-3990
Email: andrew.silfen@arentfox.com
       george.angelich@arentfox.com
       jordana.renert@arentfox.com

Counsel for 6060 Armor Road, LLC
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                             )         Chapter 11
                                                             )
                                                             )         Case No. 19-76260 (AST)
                                                             )         Case No. 19-76263 (AST)
In re:
                                                             )         Case No. 19-76267 (AST)
                                                             )         Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.,
                                                             )         Case No. 19-76269 (AST)
                                                             )         Case No. 19-76270 (AST)
                                   Debtors. 1
                                                             )         Case No. 19-76271 (AST)
                                                             )         Case No. 19-76272 (AST)
                                                             )
                                                             )         (Jointly Administered)
                                                             )
                                                             )
6060 ARMOR ROAD, LLC,                                        )
                                                             )
                                    Plaintiff,               )
                                                             )
         v.                                                  )         Adversary Proceeding No. 19-08121
                                                             )
ABSOLUT FACILITIES MANAGEMENT, LLC
                                                             )
and ABSOLUT CENTER FOR NURSING AND
                                                             )
REHABILITATION AT ORCHARD PARK, LLC
                                                             )
                                   Defendants.               )
                                                             )


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924) (collectively, the
“Debtors”).


AFDOCS/20988584.1
       Case 8-19-08121-ast         Doc 9    Filed 09/25/19      Entered 09/25/19 18:36:48




      PLAINTIFF’S REPLY TO DEFENDANTS’ PRELIMINARY OBJECTION TO
       APPLICATION FOR ENTRY OF A TEMPORARY RESTRAINING ORDER

       6060 Armor Road, LLC (“Plaintiff”), by and through its attorneys, Arent Fox LLP,

submits this Reply in response to the Preliminary Objection of Defendants Absolut Facilities

Management, LLC and Absolut Center for Nursing and Rehabilitation At Orchard Park, LLC

(collectively, the “Defendants”) to Plaintiff’s Application for a temporary restraining order (the

“Application”). The Defendants continue to cause ongoing and irreparable harm to the estate

and numerous stakeholders in this bankruptcy case. Without a temporary restraining order in the

very near term, it will be too late to salvage the Orchard Park Facility. Accordingly, Plaintiff

requests that the Court enjoin the Defendants’ reckless dissipation of estate assets immediately.

       A. Defendants’ Procedural Objection Is Meritless.

       At no point during the September 18th hearing did the Court limit Plaintiff to the

procedure outlined in Defendants’ Objection. Rather, the Court stated that if Plaintiff wished to

be heard on closure at the October 3rd hearing, Plaintiff was to file a motion in opposition to

closure by September 20th. In response, undersigned counsel stated that the Plaintiff reserved its

right to seek more immediate relief in the event the circumstances warranted it. The context of

this colloquy was the Defendants’ representation at the hearing that they anticipated the closing

to take approximately 60 days. This statement has proved to be at best insincere and at worst

calculated to lull the Court, Plaintiff, and other stakeholders into a false sense of security that the

closure would be effectuated in an orderly fashion over the course of two months.

       In fact, what occurred was a mad dash to move all of the patients out of the Orchard Park

Facility in derogation of the rights of numerous stakeholders (most notably the patients

themselves) over the course of less than 2 weeks and before this Court could hold a hearing of

any kind. On September 20th, Defendants advised that they would be filing a motion to approve


                                                  2
AFDOCS/20988584.1
       Case 8-19-08121-ast        Doc 9    Filed 09/25/19     Entered 09/25/19 18:36:48




the closure of the Orchard Park Facility to be heard on October 3rd (the “Closure Motion”),

thereby obviating the need for Plaintiff to file a separate motion opposing closure. The same

day, undersigned counsel inquired whether the Defendants would agree to stay patient discharges

pending approval of the Closure Motion. When the Defendants refused to stay the patient

discharges, Plaintiff was forced to move for emergency relief in the form of a temporary

restraining order to prevent the Defendants from rendering the October 3rd hearing moot.

       Plaintiff’s Rule 9077-1 Affidavit and other papers filed with the Court made a clear and

compelling showing for emergency relief, supported by the Affidavit of Ira Smedra, that the

failure to obtain a temporary restraining order would result in the loss of the Orchard Park

Facility as a going concern before the Court would otherwise have the opportunity to hear

arguments in the ordinary course on the Closure Motion. The concerns raised in the Application

advised the Court of the markedly different posture of the Closure Plan than what had been

represented on September 18th. There is no Court order or rule that requires the Plaintiff to sit

idly by while the Defendants take action to undermine the hearing on the merits of their own

motion. The Defendants’ contentions to the contrary are meritless.

       B. Defendants Continue to Cause Irreparable Harm.

       Even after Plaintiff filed its Application for a temporary restraining order, the Defendants

continue to discharge patients from the Orchard Park Facility at a frenzied pace and in violation

of 11 U.S.C. § 363(b). The Closure Plan states that, as of August 15th, there were 180 patients at

the Orchard Park Facility. The New York Department of Health did not approve the Closure

Plan until September 11th, which was after the Debtors filed their Chapter 11 petitions. By

Monday, September 23rd, there were approximately 40 patients remaining at the facility. As of

today, Plaintiff understands there are approximately 20 patients remaining at the facility.



                                                 3
AFDOCS/20988584.1
           Case 8-19-08121-ast             Doc 9       Filed 09/25/19         Entered 09/25/19 18:36:48




           It is now evident that the Defendants intend to empty the facility of patients at any cost

before a hearing can be held on Plaintiff’s request for a temporary restraining order. Within 48

hours of the final patient’s discharge, the Defendants will be required to surrender their

Operating Certificate to the New York Department of Health.2 As stated in the Application, such

a surrender would likely eliminate any value to the estate of the Orchard Park Facility as a going-

concern asset.

           C. The Defendants’ Objection Is More of the Same Conjecture Without Evidence.

           The Defendants provide no evidence in support of their Reply. They attach no affidavits,

declarations, or documentation of any kind.                       Rather, they attach cases for the apparent

proposition that because another debtor was permitted to reject a lease for (not close) a

healthcare facility, the Defendants somehow possess the inherent right to close a facility before

the Court has even held a hearing on their Closure Motion. Plaintiff disputes the Defendants’

ability to proceed with a closure plan and mass-discharge of patients without Court approval,

stakeholder input, or any type of evidentiary presentation regarding financial need or the efforts

taken to maximize value to the estate.

           Moreover, the Defendants claim that they are unable to stop the process. This argument,

which (like several others) was not the basis of their Closure Motion, is simply untrue. Although

patients are free to leave the Orchard Park Facility in the ordinary course,3 the Defendants can

stop greasing the wheels to closure immediately and can instead take affirmative steps to

mitigate the harm they have caused to date. Accordingly, as part of the temporary restraining

order, the Defendants should be ordered to immediately notify all patients that:


2
 https://www.health.ny.gov/professionals/nursing_home_administrator/docs/dal_nh_17-06_revised_nh_closure_
guidelines_att.pdf, p. 5.
3
    Contrary to the Defendants’ suggestion, at no point did Plaintiff claim that patients are property of the estate.


                                                              4
AFDOCS/20988584.1
      Case 8-19-08121-ast          Doc 9   Filed 09/25/19     Entered 09/25/19 18:36:48




       1. They are free to remain in place at the Orchard Park Facility;

       2. That the Closure Plan and closure of the Orchard Park Facility is suspended; and

       3. That they will be provided with further information on October 4, 2019 (after the

           October 3rd hearing).

                                            CONCLUSION

       The Defendants are playing fast and loose with the bankruptcy process, and must be

stopped. Plaintiff therefore requests the Court enjoin the Defendants’ reckless dissipation of

estate assets immediately.



Dated: New York, New York
       September 25, 2019
                                                    ARENT FOX LLP

                                                    Counsel for 6060 Armor Road, LLC

                                                    By:   /s/ George P. Angelich
                                                          Andrew I. Silfen
                                                          George P. Angelich
                                                          Jordana L. Renert
                                                          1301 Avenue of the Americas, Floor 42
                                                          New York, New York 10019
                                                          Telephone: (212) 484-3900
                                                          Facsimile: (212) 484-3990
                                                          Email: andrew.silfen@arentfox.com
                                                                 george.angelich@arentfox.com
                                                                 jordana.renert@arentfox.com




                                                5
AFDOCS/20988584.1
